Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
DETAILED CORRESPONDENCE
Priority
This application is a continuation of US Application 14/110,054, which issued as US 9,4220250, and which is a continuation of US Application 15/209,637, which issued as US 10,272,085, and which is a continuation of US Application 15/867,041, which issued as US  10,420,767, and which is a continuation of US Application 16/530,385, which issued as US  10,780,089, and which is a national stage of PCT/EP2012/056388, filed 4/10/2012, claiming priority to EP11161595.1, filed 4/8/2011.
Claims 1, 9, and 13-29 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 13 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1, 17, and 18 of U.S. Patent No.10,780,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘089 encompass the compounds below, all of which are within the scope of instant claims 1, 9, and 13.

    PNG
    media_image1.png
    146
    150
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    130
    152
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    163
    139
    media_image3.png
    Greyscale

Claims 1, 9, 13, and 14 are also rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-5, 11, and 14 of U.S. Patent No.9,422,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘250 explicitly encompass the compound below (see claim 11) and (claim 14) a pharmaceutical composition comprising that compound.

    PNG
    media_image4.png
    146
    173
    media_image4.png
    Greyscale

Claims 1, 9, and 13-23 are also rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,420,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘767 explicitly encompass, among others, the compounds below, 

    PNG
    media_image4.png
    146
    173
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    150
    140
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    111
    120
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    121
    158
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    130
    117
    media_image8.png
    Greyscale
,
as well as pharmaceutical compositions comprising them, and methods of modulating TLR7 and/or TLR8 and of treating a viral infection by administration of a compound as depicted below


    PNG
    media_image7.png
    121
    158
    media_image7.png
    Greyscale

    PNG
    media_image9.png
    162
    173
    media_image9.png
    Greyscale
,
as recited in instant claims 19-29.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622